        Case 1:19-cv-01456-RDA-JFA Document 10 Filed 02/21/20 Page 1 of 1 PageID# 38


                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D)AND LOCAL
                                                         CRIMINAL RULE 57.4
                   In Case Number 1:19cv1456 RDA JF/. Case Name Calllgaro v. Deloitte Consulting LLP
                   Party Represented by Applicant: Defendant Deloitte Consulting LLP
To: The Honorable Judges ofthe United States District Court for the Eastem District of Virginia

                                                       PERSONAL STATEMENT


FULL NAME(no initials, please) Esther Gwen Under
Bar Identification Number 461316                 State District of Columbia
Firm Name Akin Gump Strauss Hauer and Feld LIP
Finn Phone 202 887 4000                    Direct Dial 202 867 4535                             FAX      202 8B7 4288
E-Mail Address elander@akinqump.com
Office Mailing Address 2001 K Street N, W, Washington DC 20006

Name(s)offederal court(s)in which I have been admitted U-S.DIstCt.for Dist of Columbia U.S.Ct of Appeals for Dist of Columbia

I certify that the rules ofthe federal court in the district in which I maintain my office extend a similarpro h c vice admission
privilege to members ofdie bar ofthe Eastern District ofVirginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member ofthe bar.


I hereby certify that, within ninety (90) days before the submission ofthis application, I have read the Local Rules ofthis Court
and that my knowledge ofthe Federal Rules of Civil Procedure,the Federal Rules of Criminal Procedure, and the Federal Rules o
Evidence is current


I am       am not * a full-time employee ofthe United States ofAmerica,and ifso,request e^mpfion fiom the admission fee
                                                                                      (Applicant's Signature)

I, the undersigned, do certify that I am a member ofthe bar ofthis Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to die bar ofthis Court; that I have
examined the applicant's personal statement. I affirm drat his/her personal and professional character and standing are good, and
petition the court to admit the ^plicantpro h c vice.


                                                  (Si^nire)         , I         *                               ^te)
                                                      llison Pap
                                                     Allison Papadopoulos
                                                                 '    '                                         85715
                                                            (Typed or Printed Name)                             fVA Bar N'tmher)
Court Use Only:       ^
Clerk's Fee Paid            or Exemption Granted

The motion for admission is GRANTED                    or DENIED

                                             ./S/.
                              Jolin F. Aitderson
                              Ufiiled States Magistrate Judge                                 V83 2'/'?0'Zo
                        (Judge's Signature)                                                   Pate)
